DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eilenstein-Wiegmann (US Patent #5397078).
For Claim 17, figure 8 of Eilenstein-Wiegmann ‘078 discloses a rapidly reconfigurable palletized equipment mounting system comprising: a plurality of rails (8) installed in an aircraft fuselage; a mission equipment mounting pallet (1), mounting at least one mission package, the mission equipment mounting pallet comprising a rapidly reconfigurable mission equipment mounting pallet body defining a plurality of orifices sized to accept releasable anchor hardware and positioned to align with the rails installed in the aircraft; and readily releasable anchors (15) disposed in the orifices and configured to rapidly mount to and rapidly dismount from the rails.
For Claim 18, figure 8 of Eilenstein-Wiegmann ‘078 discloses that the rails are installed in or on an interior flat surface of the aircraft fuselage.
For Claim 19, figure 8 of Eilenstein-Wiegmann ‘078 discloses that the rails are installed in or on a deck of the aircraft fuselage.
For Claim 21, figure 8 of Eilenstein-Wiegmann ‘078 discloses that the orifices are each pallet through-holes that extend generally perpendicular to a mission equipment mounting surface of the pallet body, sized to accept and retain the readily releasable anchors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US PgPub #2016/0244186) in view of Eilenstein-Wiegmann (US Patent #5397078).
For Claim 1, figures 1-22 and paragraph [0073] of Brown ‘186 disclose a rapidly reconfigurable palletized mission equipment mounting method comprising: installing a plurality of tracks (130) in an aircraft fuselage; securing at least one mission package (402) on a pallet (206) outside the aircraft;  transferring the pallet with the mission package secured thereto, into the aircraft; and mounting the pallet in the aircraft on the tracks via readily releasable anchors (136) positioned to align the tracks installed in the aircraft for rapidly dismounting from the tracks.  While Brown ‘186 discloses the ability 
For Claim 2, figures 1-22 of Brown ‘186 disclose that the tracks are installed in or on a flat interior surface of the aircraft fuselage and the pallet is mounted via the readily releasable anchors to the interior surface, inside the aircraft.
For Claim 3, figures 1-22 of Brown ‘186 disclose that the tracks are installed in or on a deck of the aircraft fuselage and the pallet is mounted via the readily releasable anchors to the deck, inside the aircraft.
For Claim 4, figure 15 of Brown ‘186 disclose that the pallet (206) further comprises a pallet body that has a plurality of orifices accepting the readily releasable anchors (136), the orifices positioned to align the tracks installed in the aircraft.
For Claim 7, figures 1-22 and paragraph [0075] of Brown ‘186 disclose replacing the mission package with a replacement package; comprising dismounting the current package from the pallet mounting the current mission package; removing dismounted current mission packages from the aircraft; transferring one or more replacement 
For Claim 8, figures 1-22 and paragraph [0075] of Brown ‘186 disclose replacing the mission package with a replacement mission package, comprising: dismounting the pallet mounting current mission package from the tracks by releasing the readily releasable anchors; removing the pallet mounting current mission packages from the aircraft; transferring a pallet mounting the replacement mission package into the aircraft; and mounting the pallet mounting the replacement mission package via the readily releasable anchors in the aircraft on the tracks for rapid dismount from the tracks.
For Claim 9, figures 1-22 and paragraph [0073] of Brown ‘186 disclose a rapidly reconfigurable mission equipment mounting method comprising: installing a plurality of tracks (130) in an aircraft fuselage; mounting a pallet (206) in the aircraft on the tracks via readily releasable anchors (136) positioned to align with the tracks installed in the aircraft, for rapidly dismounting from the tacks; transferring a mission package into the aircraft and securing the mission package on the pallet inside the aircraft.  While Brown ‘186 discloses the ability to rapidly dismount the pallet with the releasable anchors, it is silent about them being positioned in the pallet.  However, figure 8 of Eilenstein-Wiegmann ‘078 teaches a pallet (1) that is attached to a rail (8) via a readily releasable anchor (15) positioned in the pallet to align with the rail.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Brown ‘186 with the pallet with thru holes that allow for releasable direct mounting of the pallet to the tracks as taught by Eilenstein-Wiegmann ‘078 in order to reduce the dimensions of the pallet and allow for an aligning quick connect system.
For Claim 10, figures 1-22 of Brown ‘186 disclose that the tacks are installed in or on a flat interior surface of the aircraft fuselage and the pallet is mounted via the readily releasable anchors to the interior surface, inside the aircraft.
For Claim 11, figures 1-22 of Brown ‘186 disclose that the tracks are installed in or on a deck of the aircraft fuselage and the pallet is mounted via the readily releasable anchors to the deck, inside the aircraft.
For Claim 12, figure 15 of Brown ‘186 disclose that the pallet (206) further comprises a pallet body that has a plurality of orifices accepting the readily releasable anchors (136), the orifices positioned to align the tracks installed in the aircraft.
For Claim 15, figures 1-22 and paragraph [0075] of Brown ‘186 disclose replacing the mission package with a replacement package; comprising dismounting the current package from the pallet mounting the current mission package; removing dismounted current mission packages from the aircraft; transferring one or more replacement mission packages into the aircraft and mounting the replacement mission packages on the pallet in the aircraft.
For Claim 16, figures 1-22 and paragraph [0075] of Brown ‘186 disclose replacing the mission package with a replacement mission package, comprising: dismounting the pallet mounting current mission package from the tracks by releasing the readily releasable anchors; removing the pallet mounting current mission packages from the aircraft; transferring a pallet mounting the replacement mission package into the aircraft; and mounting the pallet mounting the replacement mission package via the readily releasable anchors in the aircraft on the tracks for rapid dismount from the tracks.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US PgPub #2016/0244186) in view of Eilenstein-Wiegmann (US Patent #5397078) as applied to claims 1 and 9 above, and further in view of Huber (US PgPub #2007/0181745).
For Claims 5 and 13, while Brown ‘186 discloses electrically connecting and disconnecting packages from the system following mounting the pallet it is silent about the package specifically being an avionics package.  However, figure 3 of Huber ‘745 teach an avionics package (56) and connecting electrical harnesses (73) of the aircraft to the avionics package.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Brown ‘186 with the avionics and electrical connection of Huber ‘745 in order to provide the system to help control the aircraft.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US PgPub #2016/0244186) in view of Eilenstein-Wiegmann (US Patent #5397078) as applied to claims 1 and 9 above, and further in view of Burkhard (US Patent #2692744).
For Claims 6 and 14, while Brown ‘186 discloses transferring fluid between the packages in order to control the center of gravity, it is silent about moving the pallets themselves.  However, column 2 lines 10-18 of Burkhard ‘744 teach that that it is well known to reposition loads connected to rails in order to maintain a desired center of gravity.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Brown ‘186 with moving of loads to maintain a center of gravity as taught by Burkhard ‘744 in order to maintain a safe flight of the aircraft.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilenstein-Wiegmann (US Patent #5397078) as applied to claim 17 above, and further in view of Leedekerken (US PgPub #2012/0312951).
For Claim 20, while Eilenstein-Wiegmann ‘078 is silent about the pallet being a lightweight honeycomb panel, figure 13 of Leedekerken ‘951 teaches a pallet (302) with a honeycomb core bonded panel (343).  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Wiegmeann ‘078 with the honeycomb core as taught by Leedekerken ‘951 in order to provide a pallet that is lighter and stronger than a standard pallet.

Response to Arguments
Applicant’s arguments, see pages 10-15, filed 1/6/2021, with respect to the 102 and 103 rejections of claims 1-21 have been fully considered and are persuasive.  The rejection of 10/6/2020 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        4/2/2021